Citation Nr: 0612890	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, other than traumatic arthritis of the right knee.  

2.  Entitlement to an initial compensable rating for shrapnel 
wound scars with retained foreign body of the left lower leg.  

3.  Entitlement to an initial compensable rating for shrapnel 
wound scar of the left scapula area.  

4.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the left shoulder.  

5.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1955.  
He subsequently served in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The July 2001 
rating decision, in part, denied service connection for 
residuals of a right shoulder injury, a bilateral knee 
disability to include arthritis, and residuals of a right leg 
injury.  The February 2002 rating decision granted service 
connection for left shoulder and left leg disabilities, 
rating them non-compensable.  

The veteran perfected an appeal as to the issues of 
entitlement to service connection for residuals of a right 
shoulder (major) injury, a right knee disability to include 
arthritis, a left knee disability to include arthritis, 
residuals of a right leg injury with arthritis (claimed as a 
right calf injury); and the initial non-compensable ratings 
for a left shoulder disability, and a left leg disability.

In October 2002 the case was remanded for a Travel Board 
hearing.  The veteran testified at a December 2002 hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record.  In October 2003, the Board remanded this case.  

In an August 2005 rating decision, service connection was 
granted for traumatic arthritis of both shoulders and for 
traumatic arthritis of both knees.  Thus, the issues of 
service connection for right shoulder disability, right knee 
disability to include arthritis, and left knee disability to 
include arthritis, were resolved.  

The veteran has raised the issue of service connection for 
right ankle disability.  The Board refers this issue to the 
RO for appropriate action.  

The issues of entitlement to an initial rating in excess of 
10 percent for traumatic arthritis of the left shoulder and 
entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the right knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a current right leg/calf 
disability to include arthritis.  

2.  The veteran's shrapnel wound scars with retained foreign 
body of the left lower leg are superficial, tender and 
painful.

3.  The veteran's shrapnel wound scar of the left scapula 
area is superficial, but it is not tender and painful 
objectively.





CONCLUSIONS OF LAW

1.  A right leg/calf disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  The criteria for a 10 percent rating, but no more, for 
shrapnel wound scars with retained foreign body of the left 
lower leg, have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 
(2002 and 2005).

3.  The criteria for a compensable rating for shrapnel wound 
scar of the left scapula area have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2002 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

One of the claims on appeal is for service connection for a 
left leg disability.  Recently, in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   The Court also held that the VCAA notice on the 
disability rating and effective date elements must be 
provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Id.  In March and 
September 2004, the veteran was sent VCAA notification.  The 
notice of VCAA did not predate initial adjudication of the 
claim.  However, the claimant was provided notice which was 
adequate.  Following the notice, the August 2005 rating 
decision and supplemental statement of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).   The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The claimant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection, but the claimant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the claimant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.   
Although the 4th and 5th elements were not addressed with 
regard to the service connection issue, the Board herein is 
not granting service connection; thus, that matter is moot 
with no prejudicial error as addressed below.  

Also, in Dingess/Hartman, the Court indicated that in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular rating for the applicable rating code.  
This was accomplished in the statement of the case and in the 
supplemental statement of the case which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the Board is assigning a 
higher rating for the left lower leg scarring.  Once the RO 
effectuates the Board's grant, the RO can cure any VCAA 
notice defect with respect to the effective date element.  
This element is not relevant to the left scapula scar as the 
claim for a compensable evaluation is being denied.

Pursuant to VCAA, VA has a duty to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in March and September 2004.  
The letters notified the claimant of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by: (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

As noted, although VCAA did not predate initial adjudication 
of the claim, the subsequent notice cured the timing 
deficiency and the content was compliant.  The essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private medical record shave been 
obtained and the veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  

The Board notes that efforts were made to obtain the 
veteran's service medical records and his personnel records, 
but they were destroyed in a fire.  National Guard records 
were obtained, only.  When a veteran's service records are 
unavailable, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board 
remanded this case for the veteran to be notified of 
alternative evidence.  This was accomplished.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is sufficient 
competent evidence of record to decide the claim, as set 
forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Service Connection for a Right Leg Disability

In this case, the veteran presented specific contentions with 
regard to his right knee, which is service-connected.  He 
also asserted that he suffered shell fragment wounds to his 
right ankle.  That issue has been referred back to the RO for 
consideration.  The matter on appeal is service connection 
for a right leg disability.  The veteran has generally stated 
that his right calf was injured during combat.  He does not 
assert nor does the record show that the right leg/calf was 
injured during his later service in the National Guard.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, arthritis will be presumed to have been incurred in 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Thus, 38 U.S.C.A. § 1154(b) is for application.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of service connection 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza; 
Collette.  Competent evidence is required to establish the 
veteran's current disability and the nexus connecting that 
disability to an in service injury or disease.  That is, the 
veteran must meet his evidentiary burden with respect to 
service connection.  Collette.  

In this case, even if the Board accepts that the veteran 
injured his right leg/calf during combat in service, there is 
no current competent medical evidence of a right leg 
disability.  

VA and private medical records are negative for a right leg 
disability, other than disability associated with the right 
knee.  In April 2001, the veteran was afforded a VA 
examination.  There was an area of pigmentation over his 
right tibia and fibula.  There was no functional impairment 
due to this pigmentation change.  No specific disability was 
diagnosed.  The pigmentation change was not attributed by the 
examiner to service.  In April 2004, the veteran was afforded 
another VA examination.  There was no disability of the right 
leg/calf on examination.  The examiner stated that the 
examiner was unable to document any injury of the right leg 
which was related to service.  

The competent medical evidence shows that a right leg/calf 
disability is not present and attributable to service.  The 
Board attaches significant probative value to the VA opinion, 
as it is well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

There has been no diagnosis of arthritis of the right leg, 
other than the right knee.  

Due to the absence of current right leg/calf disability, the 
claim of service connection must fail.  Accordingly, service 
connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App. 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran is service-connected for shrapnel wound scars of 
the left lower leg and of the left scapula area.  In 
correspondence of record and at his personal hearing, the 
veteran presented his contentions.  With regard to his left 
shoulder, the veteran stated that the scar itches and that he 
can hear a clicking in the area of the shoulder joint.  The 
veteran stated that he felt pain and believed that there was 
muscle damage.  He indicated that sometimes the scar felt 
normal and sometimes if felt differently.  The veteran also 
reported limitation of motion of the left shoulder.  With 
regard to his left leg, the veteran related that the scar 
also itched and sometimes turned colors.  He reported that 
sometimes it was sensitive to touch and sometimes it was not.  
The veteran indicated that he felt that something was wrong 
with the nerve.  

The veteran is competent to report pain.  He is not competent 
to report that he has muscle or nerve damage as such requires 
medical expertise which he does not have.  See Espiritu.  

On examination in April 2001, the veteran reported that his 
left shoulder scar itched, but was not painful.  However, 
over the midshaft of the left tibia and fibula, there was 
tenderness with palpation.  Over the left scapula, the 
veteran had a scar which was 4.5 centimeters long and 3 
centimeters wide.  It was flat, not raised, and blended in 
with the rest of the skin as far as pigmentation.  The 
veteran reported episodes of pruritis and minimal keloid 
formation secondary to the granulation and healing of the 
wound since there had been no suturing.  On the left lower 
leg, there were nonspecific superficial scars that appeared 
more of a pigmentation change than of scars.  There was no 
muscle involvement of any kind.  X-rays of the left lower leg 
were suspicious for a foreign body in the proximal lower leg.  
The diagnoses were scar of the left scapula with no muscle 
involvement, but intermittent pruritis and minimal keloid 
formation as the wound had not been sutured; and chronic left 
leg pain with metallic foreign body with mild-moderate 
functional impairment.  

In April 2004, the veteran was reexamined by VA.  The 
examiner indicated that the veteran had a 4.5 centimeter by 
1.5 centimeter scar on the back of his left shoulder and some 
small punctuate marks on his left lower leg.  X-rays of the 
left lower leg were normal.  The diagnoses were scar over the 
left shoulder from previous shrapnel wound which was well-
healed; and punctuate scars over the left lower leg from 
previous shrapnel injury which were well-healed.  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a 10 percent rating is 
assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2002).  Under the old criteria, a 10 percent 
rating is assigned for a superficial scar which is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be rated based 
on limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  A 
10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2005).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows. A 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with Sec. 4.25 of this part. Note(2): A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118; Diagnostic Code 7801 (2005).

Since there was a change in regulation during the pendency of 
this appeal, the Board must consider each version of the 
regulation that is more favorable to the claim.  However, the 
effective date of a liberalizing regulation may be no later 
than the effective date of the regulation.  In this case, 
neither version is more favorable to the veteran.

The veteran's representative has asserted that the veteran 
left shoulder scar causes pain and limitation of function.  
He points to a private July 2002 statement in which J.A.F., 
M.D. states that the veteran's arthritis is aggravated by 
shrapnel wounds.  The Board notes that veteran clarified at 
his hearing that this physician was referring to his left 
knee.  There was no reference made to his left shoulder or 
his left leg.  

The veteran has been diagnosed with traumatic arthritis in 
his left shoulder and in his left leg.  The veteran has been 
rated for these disabilities based on his functional 
impairment, to the extent possible, as he was not cooperative 
at his most recent VA examination.  The scars, however, did 
not cause limitation of motion.  The veteran does not have 
any muscle damage and no nerve damage was identified.  The 
scars are well-healed.  There are pigmentation changes.  The 
veteran reports intermittent tenderness or pain.  

On examination in April 2001, there was tenderness in the 
area of the left leg scarring.  With regard to the left 
shoulder, the examiner noted that the veteran had 
intermittent pruritis and minimal keloid formation.  The 
Board notes that the examiner indicated that the veteran had 
chronic left leg pain with metallic foreign body with mild-
moderate functional impairment.  The nature of the functional 
impairment, just due to the scarring, was not indicated.  The 
later April 2004 VA examination showed no functional 
impairment of either scarred areas.  No pain or tenderness 
was recorded.  As noted, the veteran is competent to report 
pain.  One of the VA examination identified tenderness, pain, 
and some unspecified functional impairment due to the left 
leg scarring.  This examination also identified residual 
symptoms due to the left shoulder scar.  In light of these 
examinations showing some current symptoms, the Board finds 
that the veteran's reports of pain are credible.  
Accordingly, the Board finds that under either the old or the 
new criteria, a 10 percent rating is warranted for the left 
leg scarring under Diagnostic Code 7804.  This is the maximum 
rating under that code.  There is noting supportive in either 
evaluation with regard to the left scapula area scar.

In order to warrant a higher rating, the veteran may be rated 
under Diagnostic Code 7805 under either version of the rating 
code.  Under that code, scars are rated based on the 
limitation of function of the part affected.  Although the 
April 2001 VA examination identified functional impairment 
with regard to the left leg, there is no specific indication 
of what that impairment is, as specifically related to the 
scarring only.  The competent medical evidence overall shows 
that the scarring causes itching, pain, and tenderness.  
There is no competent medical evidence which specifically 
shows that the veteran has left leg functional impairment or 
left shoulder impairment, which is just attributable to the 
scarring.  Rather, the competent medical evidence shows that 
these areas are functionally impaired due to arthritis, which 
is separately service-connected.  

Under the new criteria, higher ratings may be assigned under 
Diagnostic Code 7801.  However, the veteran does not have 
deep scars which cause limited motion.  As such, a higher 
rating is not warranted on this basis.  Likewise, the Board 
has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), 
however, the veteran's scarring is not being rated based on 
limitation of motion.

Moreover, as noted, the veteran does not have muscle damage 
or nerve injury; thus a rating on either of those bases is 
not warranted.  

In light of the above, the Board finds that the evidence 
supports a 10 percent rating, but no more, for the shrapnel 
wound scar with retained foreign body of the left lower leg.  


ORDER

Service connection for a right leg/calf disability is denied.  

A 10 percent rating for shrapnel wound scars with retained 
foreign body of the left lower leg is granted.  

An initial compensable rating for shrapnel wound scar of the 
left scapula area is denied.  

REMAND

In an August 2005 rating decision, service connection was 
granted for traumatic arthritis of both shoulders and for 
traumatic arthritis of both knees.  The veteran has expressed 
disagreement with the assigned ratings for the left shoulder 
and the right knee.  As such, a statement of the case must be 
issued.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  See Manlincon v. West 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The veteran should be sent a statement of 
the case as to the issues of the initial 
ratings for traumatic arthritis of the 
left shoulder and traumatic arthritis of 
the right knee, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal on this issue, then the 
claim should be returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark J. Swiatek
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


